Clarksville Residents Against Mortuary Defense Fund, Inc., et al. v. Donaldson
Properties, et al., No. 70, September Term, 2016. Opinion by Hotten, J.

STATUTES — GENERAL AND SPECIFIC STATUTES
Court of Appeals held that the Howard County Board of Appeals did not err in
consideration of the requirements contained in Howard County Zoning Regulations
(“HCZR”) §131.B and §131.N.22 because they are specific provisions governing
conditional uses; whereas, HCZR §130.C, which Petitioners contend the Board should
have considered, is a more general regulation that applies broadly to different zoning uses,
and is therefore inapplicable. See Lumberman’s Mut. Cas. Co. v. Insurance Comm’r, 302
Md. 248, 268, 487 A.2d 271, 281 (1985) (“[W]here one statutory provision specifically
addresses a matter, and another more general statutory provision also may arguably cover
the same matter, the specific statutory provision is held to be applicable and the general
provision is deemed inapplicable.”) (citations omitted).

ZONING AND PLANNING — GROUNDS FOR GRANT OR DENIAL IN
GENERAL
Court of Appeals held that to satisfy the “adverse effects” test in Schultz v. Pritts, 291 Md.
1, 432 A.2d 1319 (1981), the Board was not required to specify what adverse effects were
inherent to a funeral home before approving Donaldson’s conditional use plan because the
Howard County Council had already undergone an assessment of the inherent adverse
effects of funeral homes and determined those inherent adverse effects are compatible with
permitted uses in the RR-DEO zone.

ZONING AND PLANNING — GROUNDS FOR GRANT OR DENIAL IN
GENERAL
Court of Appeals held that the Board did not err in concluding that it was only required to
consider the enumerated considerations contained in HCZR §131.B because we give an
administrative agency’s interpretation and application of the statute which the agency
administers considerable weight and HCZR §131.B.2.a only requires the Board to consider
whether “[t]he impact of adverse effects such as noise, dust, fumes, odors, lighting,
vibrations, hazards or other physical conditions w[ould] be greater at the subject site than
it would generally be elsewhere in the zone or applicable other zones.” HCZR §131.B.2.a;
Bd. of Quality Assurance v. Banks, 354 Md. 59, 69, 729 A.2d 376, 381 (1999). The Court
also concluded that because the “adverse effects” test espoused in Schultz exists within the
regulatory scheme governing conditional uses, the community members were required to
establish a substantial nexus between their asserted “cultural sensitivities” and the
enumerated conditions contained in HCZR §131.B.2.a., which they failed to do.
ZONING AND PLANNING — GROUNDS FOR GRANT OR DENIAL IN
GENERAL
Court of Appeals held that there was no merit to Petitioners’ argument that Donaldson’s
proposed conditional use intended to remove fifty feet of forest from the stream buffer in
violation of Maryland Department of the Environment requirements. The record contained
substantial evidence that the conditional use plan contemplated a stream buffer of 100 feet
and no evidence indicates that deforestation was proposed by Donaldson.
Circuit Court for Howard County
Case No. 13-C-13-095806
Argued: March 6, 2017                 IN THE COURT OF APPEALS

                                            OF MARYLAND

                                                  No. 70

                                          September Term, 2016

                                  __________________________________

                                  CLARKSVILLE RESIDENTS AGAINST
                                   MORTUARY DEFENSE FUND, INC.
                                                   et al.
                                                    v.
                                    DONALDSON PROPERTIES et al.
                                  __________________________________

                                       Barbera, C.J.,
                                       Greene,
                                       Adkins,
                                       McDonald,
                                       Watts,
                                       Hotten,
                                       Getty,

                                                  JJ.
                                  __________________________________

                                          Opinion by Hotten, J.
                                            Watts, J., concurs
                                  __________________________________

                                       Filed: June 22, 2017
       We consider whether the Howard County Board of Appeals (“the Board”) erred in

approving a conditional use application for a funeral home in Howard County’s Rural

Residential-Density Exchange Option zone (“RR-DEO”).1 In December 2009, Donaldson

Properties, et al. (“Donaldson”), filed a conditional use application with the Board, seeking

to build a funeral home and mortuary. The proposed site was a 3.207 parcel of land located

on the western side of Maryland Route 108 and close to a stream system protected by the

Maryland Department of the Environment (“MDE”). The proposed conditional use plan

was initially denied by the Howard County Board of Appeals Hearing Examiner (“Hearing

Examiner”), but Donaldson appealed de novo to the Board. The Board held public hearings

spanning a total of 22 days between January, 2012 and April, 2013. After two revisions,


       1
        Pursuant to Howard County Zoning Regulation (“HCZR”) §105.0 the Rural
Residential District was established

       to allow low density residential development within a rural environment. The
       Rural Residential District is intended for an area of the County which is
       already largely committed to low density residential subdivisions. Within the
       RR District, agriculture is permitted as well as residential development in
       both cluster and non-cluster forms. Cluster development is permitted in order
       to protect environmental and landscape resources and to preserve agricultural
       land.

Pursuant to HCZR §106.0, the DEO Overlay District was established

       to provide land owners in the RC and RR Districts with opportunity and
       incentive to preserve significant blocks of farmland in the rural area of the
       county. This district is also intended to encourage the clustering of residential
       development in areas where the development will not have an adverse impact
       on farm operations. To accomplish this, the DEO District allows residential
       density in the RC and RR Districts to be exchanged between parcels. Density
       exchanges in the District should result in large parcels being preserved in
       perpetuity, while residential development is directed toward parcels which
       are able to absorb the additional dwellings.
the Board approved Donaldson’s conditional use application on July 13, 2013, subject to

several conditions.

       On August 2, 2013, community members who participated in the public hearings

filed a petition for judicial review in the circuit court. Following a hearing on March 14,

2014, the circuit court issued an order on September 15, 2014, affirming the Board’s

decision. The community members appealed and on July 20, 2016, the Court of Special

Appeals, in an unreported decision, upheld the Board’s approval of Donaldson’s

conditional use. Thereafter, the community members filed a petition for writ of certiorari,

which we subsequently granted.

       For the reasons that follow, we shall affirm the judgment of the Court of Special

Appeals.

                      FACTS AND PROCEDURAL BACKGROUND

       I.       The Property

       In December 2009, Donaldson filed a proposed conditional use plan (“Conditional

Use Plan”) for a funeral home and mortuary with the Board. The proposed site for the

funeral home is a 3.207 acre parcel located at 12540 Clarksville Pike (“the Property”) on

the western side of Maryland Route 108 in the RR-DEO zoning district.2 The Property is

located in the Carroll Branch watershed with two perennial Tier II streams located along




       2
           The RR-DEO district authorizes funeral homes as a conditional use. See HCZR
§105.G.

                                            2
the western edge of the Property.3 The Property is bordered by St. Louis Catholic Church

directly to the north, and Christ Evangelical Lutheran Church of Columbia (“Christ

Lutheran Church”) to the south. On the eastern side of Route 108, across from the Property,

there is a two-story single family home setback 180 feet from Route 108. To the west of

the Property, there is a 42.44-acre non-buildable preservation parcel owned by Howard

County. Several housing developments are in the vicinity of the Property, including the

Preserve of Clarksville development to the west of the non-buildable parcel, the Clarks




      3
        The Maryland Department of the Environment defines a Tier II stream as those
streams “[w]here water quality is better than the minimum requirements specified by the
water quality standards[]” and requires that the water quality in those streams be
maintained. See COMAR 26.08.02.04-1A. Mark Burchick (“Mr. Burchick”), an
environmental consultant who testified before the Board on behalf of Donaldson, explained
that

      The Maryland Department of the Environment has a Division called the
      Science of Service Center, and they’ve gone out and done various exhaustive
      studies related to what they call the index of biological integrity. And they
      look at two parameters – fish and aquatic insects. They call those benthics
      (?), and when you walk a reach of stream, and you go into the pools and up
      under undercuts where the fish live and you electroshock it, and you grab the
      fish, if you get just one species, a rosy side dace, that’s not necessarily a great
      biological indicator of a really good stream. But if you find six or seven
      species and you get a good number of those each, that kind of suggests that
      that stream has a much higher water quality. Then they do the same thing for
      aquatic insects. If you get just a bunch of worms, that’s not going to be too
      good, but if you start getting the aquatic insects with two and three tails and
      a diversity of them, that denotes relative health based on the diversity that
      you’re getting. So in a Tier II stream, they get these IBI scores, Indicators of
      Biological Integrity, that are really high. And one of those streams happens
      to be Carrolls Branch, which is the named tributary for which this watershed,
      where the Donaldson Funeral Home is, goes through.

                                              3
Glen housing developments to the north of St. Louis Church, and the Clarksville Overlook

housing development to the south of Christ Lutheran Church.

       Donaldson proposes to construct an approximately 17,049 square foot funeral home

and mortuary on the Property. The funeral home would be approximately 135 feet in

length, from east to west, 70 feet wide, from north to south, and approximately 32.5 feet

tall. The funeral home would be situated in the southeastern section of the Property,

approximately 125 feet from Route 108 and 30 feet from the southern lot line. The funeral

home is designed to be compatible in scale and character with the residential development

in the vicinity.4 Viewings would be held on the Property between 2 p.m. and 4 p.m. and

between 7 p.m. and 9 p.m., Sunday through Friday, and funeral services between 10 a.m.

and 1 p.m., Monday through Saturday. Outside of those times, fewer people would be on

the Property for general office and business purposes.

       II.    Procedural Background

       Pursuant to Howard County Code (“HCC”) §16.302(a),5 between April 26 and

October 25, 2010, the Hearing Examiner considered the Conditional Use Plan. On March



       4
         John Gary, a registered architect, testified before the Board that the funeral home
is designed to appear as a one-story building from Route 108, and its scale should be taken
in context of the two large, existing churches that are to the north and south of the Property.
Mr. Gary also noted that the funeral home will contain a carport; a fireplace off the main
lobby for a sitting area; residential-type windows, small fenestrations; limited points of
entrance; hip roofs instead of flat roofs, with composition shingles; masonry consisting of
inset brick with stone; and a stone water table.
       5
         HCC §16.302(a) states “[e]xcept as provided in subsections (b) and (c), wherever
in this Code or the zoning regulations a matter is authorized to be heard and decided by the
Board of Appeals, the matter will first be heard and decided by a Hearing Examiner.”
                                              4
17, 2010, the Howard County Department of Planning and Zoning (“DPZ”) issued their

Technical Staff Report (“TSR”), recommending that the Conditional Use Plan be approved,

subject to certain conditions.6 On November 29, 2010, the Hearing Examiner denied the

Conditional Use Plan, prompting Donaldson to appeal to the Board for a de novo review.

       Between January 10, 2012 and April 30, 2013, the Board held hearings on the

Conditional Use Plan.7      Clarksville Residents Against the Mortuary, Inc., et al.

(“Petitioners”) participated in the proceedings as members in opposition to the Conditional



       6
           The TSR recommended,

       1. The Conditional Use shall be conducted in conformance with and shall
          apply only to the Funeral Home as described in the petition and as
          depicted on the Conditional Use plan submitted on February 2, 2010, and
          as may be revised by the Hearing Examiner, and not to any other
          activities, uses, or structures on the Property.

       2. The Petitioner shall comply with all agency comments.

       3. Should the Hearing Authority approve the reduced setbacks, it is
          recommended that the site be specifically designed to allow for a
          required six foot minimum privacy fence or masonry wall and a Type E
          landscape buffer on the north side and that a minimum of a Type D
          landscape buffer be required on the south side as noted above.

       4. It is recommended that the proposed walkway on the south side of the
          Site be eliminated.

       5. It is recommended that the Petitioner specify the total hours and days of
          operation for the facility, including evening activities beyond visiting
          hours and the hours of use of the chapel.
       7
       The Board held hearings on January 10, February 28, March 1, March 8, May 3,
May 29, May 31, June 14, August 2, August 14, August 23, October 9, October 25,
November 1, November 27, and November 29, 2012; January 22, January 24, January 31,
March 5, March 14, April 4, and April 30, 2013.
                                            5
Use Plan. During the proceedings, Donaldson submitted two revised proposed conditional

use plans, the first on January 10, 2012, and the second on August 23, 2012 (hereinafter

“Revised Plan”). The DPZ subsequently issued two addendums to its TSR, the first on

February 1, 2012, and the second on August 23, 2012. The DPZ concluded in both

addendums that Donaldson’s proposed conditional use met the General Standards and

Specific Criteria for a funeral home and mortuary conditional use, and recommended the

plan be approved.

       On July 3, 2013, the Board issued a Decision and Order finding that the Revised

Plan met all of the legal criteria for the conditional use. The Board granted Donaldson’s

conditional use, subject to several conditions.8 In support of its decision, the Board, in

relevant part, rendered the following findings of fact:



       8
           The Board placed the following conditions on the Revised Plan’s approval:

       (1) The conditional use shall apply only to the proposed funeral home and
           mortuary as described in the petition and as depicted on the Amended
           Conditional Use Plan dated August 15, 2012 and not to any other
           activities, uses or structures on the Property.
       (2) [Donaldson] shall utilize a double-walled holding tank for embalming
           fluid wastewater with double walled pipes and leak sensors for the
           system.
       (3) [Donaldson] shall construct (a) a deceleration lane at least 250 feet long
           for vehicles entering the Property from southbound Maryland Route 108;
           (b) an acceleration lane for vehicles exiting the Property in the
           southbound direction; and (c) an appropriate left turn bypass lane for
           northbound Maryland Route 108 in the vicinity of the proposed access
           point for the Property.
       (4) The Property shall not be used as a crematorium without subsequent
           conditional use approval.
       (5) [Donaldson] shall comply with all applicable Federal, State, and County
           laws and regulations.
                                             6
       [Robert] Vogel[9] also stated that the [Revised] Plan is consistent with the
       General Plan given that legislation had recently been proposed to remove the
       funeral home conditional use from the RR-DEO zone, but DPZ and [the
       Board] recommended against its enactment. According to Mr. Vogel, this
       action by County planning agencies affirmed that funeral homes are
       important in the RR-DEO zone.
                                         *      *     *
       Testifying regarding potential adverse impacts, Mr. Vogel provided a
       lighting plan that would generate no light trespass beyond the parking lot.
       Mr. Vogel testified that the adverse effects of noise, dust, fumes, odors,
       lighting, vibrations, hazards or other physical conditions would not be greater
       at the Property than they would generally be elsewhere in the RR-DEO zone
       or applicable other zones.
                                         *      *     *
       Shun Lu testified that she is a resident of Clarksville, Maryland, and that she
       is opposed to the petition. Ms. Lu testified that persons of Asian descent have
       a cultural sensitivity to funeral homes and that she believed it to be bad luck
       to live close to a funeral home.
                                         *      *     *
       [Dr. Peter] Li [ ] testified that funeral homes are not compatible with nearby
       residences from a feng shui[10] perspective.
                                         *      *     *
       Marianne Lee testified that she is a resident of Clarksville, Maryland, and
       that she is opposed to the petition. Ms. Lee testified that persons of Asian
       descent have a cultural sensitivity to funeral homes.

       9
         Robert Vogel is a civil engineer who was hired by Donaldson to create the site
plan for the proposed funeral home that accompanied Donaldson’s Conditional Use Plan.
       10
            The Merriam Webster Dictionary defines “feng shui” as

       a Chinese geomantic practice in which a structure or site is chosen or
       configured so as to harmonize with the spiritual forces that inhabit it …. [A]
       Chinese system for positioning a building and the objects within a building
       in a way that is thought to agree with spiritual forces and to bring health and
       happiness.

MERRIAM WEBSTER DICTIONARY ONLINE, https://perma.cc/F5T8-Y8G7 (last accessed:
May 30, 2017). The Oxford English Dictionary defines “feng shui” as “(in Chines thought)
a system of laws considered to govern spatial arrangement and orientation in relation to the
flow of energy (chi), and whose [favorable] or [unfavorable] effects are taken into account
when siting and designing buildings.” OXFORD ENGLISH DICTIONARY ONLINE,
https://perma.cc/G3CE-DKB9 (last accessed: May 30, 2017).
                                             7
                                *       *      *
Anthony Redman, a professional land planner, testified that he believed the
Property to be too small for the proposed use. Mr. Redman stated that he
believed that MDE could require a 150 feet buffer from the stream tributary
running along the west side of the Property instead of the 100 foot buffer
shown on the Plan. Mr. Redman testified that the stream is a Tier II stream.
                                *       *      *
Tiru Liang testified that she is a resident of Clarksville, Maryland, and that
she is opposed to the petition …. Ms. Ming [sic] stated that she was also
concerned with the potential environmental impacts of the Funeral Home.

Richard Klein, a professional environmental consultant, testified that he
believed the Property might not be able to satisfy environmental site design
standards.
                                *      *     *
On rebuttal … Mr. Vogel stated that he visited the Property and that no
wetlands or wetlands buffers existed on the Property. Regarding potential
impacts to the Tier II stream, Mr. Vogel testified that the purpose of the 100
foot buffer was to protect the stream. So long as [Donaldson] complied with
the imposed buffer, according to Mr. Vogel, the stream would not be
adversely impacted …. Finally, Mr. Vogel testified that persons of Asian
descent moved into new homes located in close proximity to two existing
funeral homes on Old Columbia Pike in Ellicott City.
                                *      *     *
On rebuttal, Mark Burchick, an environmental consultant, testified that the
stream buffer would be 100 feet from the unnamed tributary located at the
northwest corner of the Property. [Mr.] Burchick stated that even if a
temporary encroachment into the buffer was necessary during the site
development process, MDE would be unlikely to impose a greater buffer
from the stream tributary. Mr. Burchick testified that the 100 foot stream
buffer shown on the Plan would be sufficient to prevent deleterious impacts
to the stream.
                                *      *     *
On rebuttal, Jennifer Yocum, a feng shui consultant, testified that
[Donaldson] incorporated into the Plan several features Ms. Yocum proposed
in order to improve the feng shui of the Funeral Home. Ms. Yocum testified
that she did not believe the Funeral Home would adversely impact nearby
residents from a feng shui perspective.
                                *      *     *




                                      8
      The Board based its conclusions of law exclusively on the General Standards for

Conditional Use Approval contained in Howard County Zoning Regulation (“HCZR”)11

§131.B and the Specific Criteria for Funeral Homes and Mortuaries contained in HCZR

§131.N.22. In relevant part, the Board concluded that:

      [Donaldson’s Revised] Plan is in harmony with the land uses and policies
      indicated in Howard County’s General Plan, PlanHoward2030, for the RR-
      DEO zoning district. Funeral homes and mortuaries that satisfy the
      conditional use requirements of the [HCZR] are presumed to promote the
      general welfare of the community and the RR-DEO zoning district. Evidence
      was produced before the Board indicating that legislation had been proposed
      to remove the funeral home and mortuary conditional use from the RR-DEO
      zoning district. [The Board] and DPZ, however, recommended against such
      removal, and the legislation was not enacted. These actions by agencies
      charged with planning responsibilities for the County confirm that funeral
      homes and mortuaries are important in the County’s RR-DEO zoning district
      and are consistent with the policy goals of the General Plan.
                                      *      *      *
      2.      Adverse Effect: Section 131.B.2 of the [HCZR] provides, in pertinent
      part, the Board shall have the power to permit a conditional use provided that
      the proposed location will not have adverse effects on vicinal properties
      above and beyond those ordinarily associated with such uses. In evaluating
      the Plan under this standard, the Board shall consider the following four
      adverse effect criteria: (a) physical conditions; (b) structures, walls, fences,
      and landscaping; (c) parking areas, loading areas, driveways, and refuse
      areas; and (d) safe access.

      When assessing a proposed conditional use under these criteria, the Board
      must begin with the realization that virtually every human activity has the
      potential for adverse impact. Zoning recognizes this fact and, when
      concerned with conditional uses, accepts some level of such impact in light
      of the beneficial purposes the zoning body has determined to be inherent in
      the use. Thus, the question before the Board is not whether the proposed use
      would have adverse effects in an RR-DEO zoning district. The proper
      question is whether those inherent adverse effects are greater at the proposed
      Property than they would be generally elsewhere within the RR-DEO zoning

      11
        All citations to the HCZR in this opinion are based on the HCZR as it existed in
2012, when the Board considered the Revised Plan. On October 6, 2013, the Howard
County Council adopted the current version of the HCZR.
                                             9
       district. Schultz v. Pritts, 291 Md. 1, 432 A.2d 1319 (1981); Mossburg v.
       Montgomery County, 107 Md. App. 1, 666 A.2d 1253 (1995).
                                        *     *      *
       Much of the testimony presented by the [Petitioners] amounted only to
       unsupported opinions and conclusions. Unsupported conclusions or fears of
       witnesses to the effect that a proposed use of property will or will not result
       in harm amount to nothing more than vague and general expressions of
       opinion that are lacking in probative value. Anderson v. Sawyer, 23 Md. App.
       612, 329 A.2d 716 (1974).
                                        *     *      *
       [T]he [Revised] Plan complies with all legally imposed stream buffer
       requirements. [Petitioners] presented no credible testimony that the stream
       buffer would be increased, or that adverse impacts would occur to the stream
       irrespective of the Petitioner’s adherence to the legally imposed buffer.
       [Donaldson’s] witnesses, on the other hand, testified that the proposed use as
       shown on the Plan would not result in adverse impacts on the stream.

       The Board further concludes that the cultural sensitivities testified to by
       various [Petitioners] is not a “physical condition” to be considered pursuant
       to [HCZR] Section 131.B.2.a. Even if it were a relevant consideration, the
       Board considered the totality of the evidence presented in this case and is not
       persuaded that the proposed use will create an adverse cultural impact on
       vicinal properties or that such impact will be above and beyond those
       ordinarily associated with funeral home and mortuary uses in the RR-DEO
       zoning district.
                                       *      *      *
       On August 2, 2013, Petitioners filed a Petition for Judicial Review in the Circuit

Court for Howard County. On March 14, 2014, the circuit court held a hearing, and on

September 15, 2014, issued an order affirming the Board’s decision.

       On October 15, 2014, Petitioners filed a timely appeal to the Court of Special

Appeals. In an unreported opinion, the Court of Special Appeals affirmed the judgment of

the circuit court. See Clarksville Residents Against Mortuary Defense Fund, Inc., et al. v.

Donaldson Properties, et al., No. 1762, Sept. Term 2014 (filed July 20, 2016).

       Additional facts shall be provided, infra, to the extent they prove relevant in

addressing the issues presented.

                                             10
                               STANDARD OF REVIEW

       When reviewing the final decision of an administrative agency, “we look ‘through

the circuit court’s and intermediate appellate court’s decisions, although applying the same

standards of review, and evaluate[ ] the decision of the agency.’” People’s Counsel for

Balt. County v. Loyola Coll. of Md., 406 Md. 54, 66, 956 A.2d 166, 173 (2008) (quoting

People’s Counsel for Balt. County v. Surina, 400 Md. 662, 681, 929 A.2d 899, 910 (2007)).

Judicial review of an administrative agency decision is “limited to determining if there is

substantial evidence in the record as a whole to support the agency’s findings and

conclusions, and to determine if the administrative decision is premised on an erroneous

conclusion of law.” Bd. of Physician Quality Assur. v. Banks, 354 Md. 59, 67-68, 729 A.2d

376, 380 (1999) (quoting United Parcel v. People’s Counsel, 336 Md. 569, 577, 650 A.2d

226, 230 (1994)). The “substantial evidence” test requires a reviewing court to decide

“whether a reasoning mind reasonably could have reached the factual conclusion the

agency reached.” Banks, 354 Md. at 68, 729 A.2d at 380 (quoting Bulluck v. Pelham

Woods Apts., 283 Md. 505, 512, 390 A.2d 1119, 1123 (1978)). “In applying the substantial

evidence test, we have emphasized that a ‘court should [not] substitute its judgment for the

expertise of those persons who constitute the administrative agency from which the appeal

is taken.’” Anderson v. Dep’t of Pub. Safety & Corr. Servs., 330 Md. 187, 213, 623 A.2d

198, 210 (1993) (quoting Bullock, 283 Md. at 513, 390 A.2d at 1124)). We also review

“the agency’s decision in the light most favorable to the agency, since decisions of

administrative agencies are prima facie correct, … and carry with them the presumption of

validity.” Anderson, 330 Md. at 213, 623 A.2d at 210. No deference is owed, however,

                                            11
when the local zoning board’s decisions are based on an error of law. See Loyola Coll. of

Md., 406 Md. at 68, 956 A.2d at 174 (quoting Belvoir Farms Homeowners Ass’n, Inc. v.

North, 355 Md. 259, 267-68, 734 A.2d 227, 232 (1999)).

                                      DISCUSSION

   I.        The Board Was Not Required to Consider the Standards Set Forth In
             HCZR §130.C in Approving Donaldson’s Revised Plan

        The first question presented for our review asks whether the Board was “required to

make the considerations set forth in [HCZR] 130.C[.]” HCZR §100.A states that the

zoning regulations “are being enacted for the purpose of preserving and promoting the

health, safety, and welfare of the community.” Section 100.A also notes that

        It is the intention of [the Board] to guide the future growth and development
        of the County in accordance with the General Plan which represents the most
        beneficial and convenient relationships among the residential, non-
        residential and public areas within the County considering the suitability of
        each area for such uses, as indicated by existing conditions, trends in the
        population and modes of living, and future requirements; and considering
        such conditions, trends and requirements, both within the County and in
        relationship to areas outside thereof.

HCZR §100.A. Pursuant to HCZR §130.B, “[t]he Hearing Authority[12] shall have the

following powers related to zoning: … [t]o approve conditional uses as to location as

provided in Section 131.” HCZR §130.B.5. Additionally, HCZR §105, which governs

the “RR (Rural Residential) District”, also lists the various conditional uses authorized in

that zoning district, including funeral homes, and states that those conditional uses are




        12
       The term “Hearing Authority” refers to both the Board and the Hearing Examiner.
See HCZR §130.A.2.
                                             12
“subject to the detailed requirements for conditional uses given in Section 131.” HCZR

§105.G.

      HCZR §130.C sets forth standards the Hearing Authority must follow in considering

and deciding certain matters within the scope of the HCZR. HCZR §130.C states that

      Where in these regulations certain powers are conferred upon the Hearing
      Authority, or the Hearing Authority is called upon to decide certain issues,
      such Hearing Authority shall examine the specific property involved and the
      immediate neighborhood. The application shall not be approved where the
      Hearing Authority finds that the proposed structure, addition, extension of
      structure or use, use or change of use, would menace the public health, safety,
      security, or general welfare, or would result in dangerous traffic conditions,
      or would jeopardize the lives of property of people living in the
      neighborhood. In deciding such matters, the Hearing Authority shall give
      consideration, among other things, to the following:

      1. The number of people residing, working or studying in the immediate
          areas.
      2. Traffic conditions including facilities for pedestrians, such as sidewalks
          and safety zones and parking facilities and the access of cars to highways.
      3. The orderly growth of the community.
      4. The reasonable needs of the entire community and particular
          neighborhoods.
      5. The legislative intent of these regulations as provided in Section 100.A.
      6. The effect of odors, dust, gas, smoke, fumes, vibration, glare and noise
          upon the use of surrounding properties.
      7. Facilities for sewers, water supply, solid waste collection and disposal
          and the ability of the County to supply such services.
      8. Availability of fire-fighting equipment.
      9. Decisions of the Circuit Court for Howard County and the Court of
          Appeals of Maryland.
      10. The effect of such use upon the peaceful enjoyment of people in their
          homes.
      11. The most appropriate use of land and structures.
      12. The type and kind of structures in the vicinity where people are apt to
          gather in large numbers such as schools, churches, theaters, hospitals and
          the like.
      13. The General Plan for Howard County, including, master plans for land
          use, highways, recreation and parks, schools, sewers, water, conservation
          and the like.

                                            13
      14. The effect of the proposed use or development on the natural,
          environmental or landscape resources of the site and adjacent sites,
          including such resources or features as historic resources, floodplains,
          wetlands, steep slopes and vegetation.

      HZCR §131 includes specific requirements the Hearing Authority must consider to

approve a conditional use. HCZR §131.A acknowledges that

      Conditional uses are authorized in specified zoning districts based on the
      presumption that they are generally appropriate and compatible in the
      specified districts. However, uses in particular locations may have
      characteristics or impacts that are not typical. Conditional uses are not
      permitted automatically, but are subject to the regulations of this section and
      the conditions imposed by [the Board] upon approval of the proposed
      development.

The “General Standards Required for Approval” in HCZR §131.B state that

      The Hearing Authority shall have the power to permit conditional uses,
      provided the following general standards are met:

      1. The proposed conditional use plan will be in harmony with the land uses
         and policies indicated in the Howard County General Plan for the district
         in which it is located. In evaluating the plan under this standard, the
         Hearing Authority shall consider:
         a. The nature and intensity of the use, the size of the site in relation to
            the use, and the location of the site with respect to streets giving access
            to the site; and
         b. If a conditional use is combined with other conditional uses or
            permitted uses on a site, whether the overall intensity and scale of uses
            on the site is appropriate given the adequacy of proposed buffers and
            setbacks.
      2. The proposed use at the proposed location will not have adverse effects
         on vicinal properties above and beyond those ordinarily associated with
         such uses. In evaluating the plan under this standard, the Hearing
         Authority shall consider whether:
         a. The impact of adverse effects such as noise, dust, fumes, odors,
            lighting, vibrations, hazards or other physical conditions will be
            greater at the subject site than it would generally be elsewhere in the
            zone or applicable other zones.
         b. The location, nature and height of structures, walls and fences, and the
            nature and extent of the landscaping on the site are such that the use

                                             14
             will not hinder or discourage the development and use of adjacent land
             and structures more at the subject site than it would generally in the
             zone or applicable other zones.
          c. Parking areas will be of adequate size for the particular use. Parking
             areas, loading areas, driveways and refuse areas will be properly
             located and screened from public roads and residential uses to
             minimize adverse impacts on adjacent properties.
          d. The ingress and egress drives will provide safe access with adequate
             sight distance, based on actual conditions, and with adequate
             acceleration and deceleration lanes where appropriate.

HCZR §131.N.22 specifically addresses the funeral home conditional use, and states that

      A conditional use may granted in the RC, RR, R-ED or R-20 Districts for
      funeral homes or mortuaries provided that:

      a. The area of the lot shall be not less than three acres.
      b. The site has frontage on and direct access to a collector or arterial
         highway designated in the General Plan.
      c. The design of new structures or additions to existing structures will be
         compatible in scale and character with residential development in the
         vicinity, as demonstrated by architectural elevations or rendering
         submitted with the petition.
      d. Buildings, parking areas and outdoor activity areas will be at least 50 feet
         from adjoining residentially-zoned properties other than public road
         right-of-ways. The Hearing Authority may reduce this setback to no less
         than 20 feet or the minimum setback required by the zoning district,
         whichever is greater, if:
         (1) The adjoining land is committed to a long term institutional or open
             space use that provides an equivalent or better buffer for vicinal
             residential development; or
         (2) The petition includes detailed plans for screening, consisting of a
             combination of a solid fence or wall and landscaping, or an equivalent
             combination, that presents an attractive and effective buffer for
             neighboring properties.
      e. At least 20 percent of the area within the building envelope shall be green
         space, not used for buildings, parking area or driveways. The building
         envelope is formed by the required structure setbacks from property lines
         and public street right-of-way.
      f. Crematoriums are permitted as accessory uses to a funeral home or
         mortuary.



                                            15
       Petitioners argue that HCZR §§130.C, 131.B, and 131.N.22 should be considered a

three-part scheme the Hearing Authority must consider before granting a conditional use.

In contrast, Donaldson and the Board argue that HCZR §130.C is a general provision that

relates to “public health, safety, security or general welfare,” whereas, HCZR §131.B and

§131.N.22 provide tailored standards for approving conditional uses, and specifically

conditional use approval for a funeral home. Donaldson and the Board contend that it is a

basic principle of statutory construction that specific provisions of an enactment control

over provisions that are more general in nature; and therefore, HCZR §131 governs

consideration of conditional uses, not HCZR §130.C. We agree.

   It is a well-settled principle that the primary objective of statutory interpretation is “to

ascertain and effectuate the intention of the legislature.” Dep’t of Human Resources, Balt.

City Dep’t of Social Services v. Hayward, 426 Md. 638, 649-50, 45 A.3d 224, 231 (2012)

(quoting Oaks v. Connors, 339 Md. 24, 35, 660 A.2d 423, 429 (1995)). We examine the

plain language of the statute, and “[i]f the words of the statute, construed according to their

common and everyday meaning, are clear and unambiguous and express a plain meaning,

we will give effect to the statute as it is written.” Id. at 650, 45 A.3d at 231 (quoting Jones

v. State, 336 Md. 255, 261, 647 A.2d 1204, 1206-07 (1994)). “[W]here the statutory

language is plain and free from ambiguity, and expresses a definite and simple meaning,

courts do not normally look beyond the words of the statute itself to determine legislative

intent.” Id. (quoting Montgomery County Dep’t of Social Services v. L.D., 349 Md. 239,

264, 707 A.2d 1331, 1343 (1998)). Additionally,



                                              16
       [i]t is an often repeated principle that a specific statutory provision governs
       over a general one. Thus where one statutory provision specifically addresses
       a matter, and another more general statutory provision also may arguably
       cover the same matter, the specific statutory provision is held to be applicable
       and the general provision is deemed inapplicable.

Lumberman’s Mut. Cas. Co. v. Ins. Comm’r, 302 Md. 248, 268, 487 A.2d 271, 281 (1985);

see also Dep’t of Natural Res. v. France, 277 Md. 432, 461-62, 357 A.2d 78, 94-95 (1976)

(“[w]here there is a specific enactment and a general enactment, which, in its most

comprehensive sense, would include what is embraced in the former, the particular

enactment must be operative, and the general enactment must be taken to affect only such

cases within its general language as are not within the provisions of the particular

enactment.”) (citations and internal quotation marks omitted).

       We have also held that “a degree of deference should often be accorded the position

of the administrative agency.      Thus, an administrative agency’s interpretation and

application of the statute which the agency administers should ordinarily be given

considerable weight by reviewing courts.” Marzullo v. Kahl, 366 Md. 158, 172, 783 A.2d

169, 177 (2001) (citations omitted). We conclude the standards set forth in HCZR §130.C

do not govern the Hearing Authority’s consideration of conditional use applications. We

first note that the zoning regulation governing the RR district specifically states that the

conditional uses authorized in that zone are subject to the “detailed requirements for

conditional uses given in Section 131.” See HCZR §105.G. Additionally, the plain

language of HCZR §130, when read as whole, does not specifically address conditional

uses, except to state that the Hearing Authority has the power “[t]o approve conditional

uses as to location” pursuant to HCZR §131. See HCZR §130.B.5.

                                             17
         HCZR §130.C is a provision that relates generally to “public health, safety, security,

or general welfare” considerations that involve a broad range of concerns; whereas, HCZR

§131 specifically addresses conditional uses, and provides both general and specific

standards that govern the Hearing Authority’s approval of a conditional use. See HCZR

§§131.A, 131.B, 131.N.         Because we conclude that the statutory scheme does not

contemplate the three-part scheme articulated by Petitioners, and because HCZR §131 is a

more specific statutory provision that governs the Hearing Authority’s approval of

conditional uses, the Board did not err. See Lumberman’s Mut. Cas. Co., 302 Md. at 268,

487 A.2d at 281.

   II.        Schultz v. Pritts “Adverse Effects” Test13

    Schultz v. Pritts, 291 Md. 1, 432 A.2d 1319 (1981), is widely considered to be the

bellwether case regarding conditional uses and special exceptions in the state of Maryland.

See Loyola Coll. in Md., 406 Md. at 87, 956 A.2d at 186; see also Trail v. Terrapin Run,

LLC, 403 Md. 523, 551, 943 A.2d 1192, 1208 (2008) (noting that “some have called

[Schultz v. Pritts] the seminal case in the Maryland law of special exceptions.”). In Schultz,

we concluded that our precedent

         establish[es] that a special exception use has an adverse effect and must be
         denied when it is determined from the facts and circumstances that the grant
         of the requested special exception use would result in an adverse effect upon
         adjoining and surrounding properties unique and different from the adverse
         effect that would otherwise result from the development of such a special
         exception use located anywhere within the zone.

         Howard County incorporated the Schultz test in HCZR §131.B.2, which requires
         13

the Board to determine that “[t]he proposed use at the proposed location will not have
adverse effects on vicinal properties above and beyond those ordinarily associated with
such uses.”
                                               18
Schultz, 291 Md. at 15, 432 A.2d at 1327. We held that

       the appropriate standard to be used in determining whether a requested
       special exception use would have an adverse effect, and therefore, should be
       denied is whether there are facts and circumstances that show that the
       particular use proposed at the particular location proposed would have any
       adverse effects above and beyond those inherently associated with such a
       special exception use irrespective of its location within the zone.

Id. at 22-23, 432 A.2d at 1331 (citations omitted). In Loyola Coll. of Md., we clarified that

the language in Schultz regarding “adverse effects above and beyond those inherently

associated” with a conditional use is best understood in the context of the local legislature’s

intent. We determined that

       [t]he local legislature, when it determines to adopt or amend the text of a
       zoning ordinance with regard to designating various uses as allowed only by
       special exception in various zones, considers in the generic sense that certain
       adverse effects, at least in type, potentially associated with (inherent to, if
       you will) these uses are likely to occur wherever in the particular zone they
       may be located. In that sense, the local legislature puts on its ‘Sorting Hat’
       and separates permitted uses, special exceptions, and all other uses. That is
       why the uses are designated special exception uses, not permitted uses. The
       inherent effects notwithstanding, the legislative determination necessarily is
       that the uses conceptually are compatible in the particular zone with
       otherwise permitted uses and with surrounding zones and uses already in
       place, provided that, at a given location, adduced evidence does not convince
       the body to whom the power to grant or deny individual applications is given
       that actual incompatibility would occur.

Loyola Coll. in Md., 406 Md. at 105-06, 956 A.2d at 197-98 (footnotes omitted). We also

noted the alleged adverse effects “must be more than mere annoyance[]” because by

classifying such uses as special exceptions or conditional uses, the legislature assumes that

those uses will include some adverse impacts. See Mayor & Council of Rockville v. Rylyns

Enterprises, Inc., 372 Md. 514, 542, 814 A.2d 469, 485 (2002).



                                              19
      Because special exceptions and conditional uses are legislatively-created, we have

repeatedly held that “they enjoy the presumption of correctness and are an appropriate tool

for the exercise of a local government’s police powers.” Rylyns Enterprises, Inc., 272 Md.

at 542-43, 814 A.2d at 486 (citations omitted); Schultz, 291 Md. at 11, 432 A.2d at 1325;

see also Anderson v. Sawyer (“Sawyer”), 23 Md. App. 612, 617, 329 A.2d 716, 720 (1974)

(“The conditional use or special exception is a part of the comprehensive zoning plan

sharing the presumption that, as such, it is in the interest of the general welfare, and

therefore, valid.”) (citations omitted); Mills v. Godlove, 200 Md. App. 213, 230, 26 A.3d

1034, 1044 (2011) (“Because the allowance of a special exception use is part of a

comprehensive zoning regulatory scheme that is itself accompanied by the presumption

that it promotes public safety, health, and morals, it stands to reason that this broader

presumption accompanying the zoning ordinance itself generates the specific presumption

of compatibility associated with the inclusion in the ordinance of those uses that may be

allowed through the grant of special exceptions.”) (citations and internal quotation marks

omitted).

      Although there is a legislative presumption that a conditional use is valid, the

applicant still bears “both the burden of production and the burden of persuasion on the

issue of whether the [conditional use] should be granted” and must persuade the Board

“‘by a preponderance of the evidence that the special exception will conform to all

applicable requirements.’” See Attar v. DMS Tollgate, LLC, 451 Md. 272, 286, 152 A.3d




                                            20
765, 774 (2017) (quoting Loyola Coll. in Md., 406 Md. at 109, 956 A.2d at 199).14 The

applicant is not required, however, to affirmatively establish that the proposed use will be

a benefit to the community. Schultz, 291 Md. at 11, 432 A.2d at 1325; Sawyer, 23 Md.

App. at 617, 329 A.2d at 720 (citations omitted). “If the applicant shows to the satisfaction

of the Board that the proposed use would be conducted without real detriment to the

neighborhood and would not actually adversely affect the public interest, he [or she] has

met his [or her] burden.” Schultz, 291 Md. at 11, 432 A.2d at 1325. Any harm or

disturbance to the neighboring area and uses is material, but if there is no probative

evidence of harm or disturbance, in light of the nature of the zone involved or of factors

causing disharmony to the operation of the comprehensive plan, then a denial of the

conditional use would be arbitrary, capricious, and illegal. Id.




       14
         We also noted in Attar that “[w]hile an applicant for a [conditional use] bears both
the burden of persuasion and of production, the concurrent presumption in favor of a
[conditional use] applicant is not a mutually exclusive evidentiary burden.” 451 Md. at
286, 152 A.3d at 774. We explained, quoting the Honorable Glenn T. Harrell, Jr.’s opinion
in Anderson v. Litzenberg, 115 Md. App. 549, 694 A.2d 150 (1997), that:

       [A] presumption does not necessarily shift the burden of persuasion. Rather,
       it merely satisfies the burden of going forward on a fact presumed and may
       satisfy the burden of persuasion if no rebuttal evidence is introduced by the
       other side. … Stated differently, the party favored by the presumption is not
       relieved of the requirement of presenting evidence to establish a prima facie
       case as to those issues for which he bears the burden of proof if the adverse
       party sufficiently rebuts the presumption. In such instances, the presumption
       merely enhances the probative value of other evidence adduced.

Attar, 451 Md. at 287, 152 A.2d at 774 (quoting Litzenberg, 115 Md. App. at 564, 694
A.2d at 157) (internal quotation marks omitted).
                                             21
       Thus, Schultz and its progeny established that if a conditional use applicant

demonstrates compliance with the prescribed standards and requirements set forth in the

relevant statute or regulation, then there is a presumption that the use is in the interest of

the general welfare, a presumption that may only be overcome by probative evidence of

unique adverse effects. Absent such probative evidence, it is arbitrary, capricious, and

illegal for the Board to deny the conditional use application. See Schultz, 291 Md. at 15,

22-23, 432 A.2d at 1327, 1331 (citations omitted).

            A. The Board Is Not Required to Identify the “Ordinary or Inherent
               Adverse Effects” of a Funeral Home

       The second question presented for our review asks whether the Board satisfied the

Schultz “adverse effects” test “when it failed to conduct an analysis based on the ‘ordinary

or inherent adverse effects’ of a [f]uneral [h]ome[.]” Petitioners argue that to satisfy the

“adverse effects” test in Schultz, the Board was required to determine what the ordinary or

inherent adverse effects of a funeral home were. In support of this view, Petitioners rely

on the decision in Mills v. Godlove,15 where the Court of Special Appeals concluded that

the zoning board “did not sufficiently discuss the adverse effects above and beyond those

inherently associated with a storage yard.” 200 Md. App. at 239, 26 A.3d at 1049.


       15
          In Mills, the applicants sought a special exception and variance allowing them to
continue to park paving equipment on their property, which they had been doing for seven
years prior to filing the application without issue. 200 Md. App. at 217-18, 26 A.3d at
1036-37. The zoning board initially approved the application, but on judicial review the
circuit court reversed the board, concluding that the board’s findings were insufficient. Id.
at 220-21, 26 A.3d at 1037-38. On remand, the board again approved the applicants’
application, but on judicial review, the circuit court again reversed the board, holding that
there was insufficient analysis of the inherent adverse effects associated with an equipment
storage yard. Id. at 222-23, 26 A.3d at 1039.
                                             22
Petitioners contend that the case at bar is analogous to Mills because the Board did not

identify or determine what the ordinary or inherent adverse effects of a funeral home might

be. Instead, Petitioners argue that the Board merely offered the general premise that it

“begin[s] with the realization that virtually every human activity has the potential for

adverse impact. Zoning recognizes this fact and, when concerned with conditional uses,

accepts some level of such impact in light of the beneficial purposes the zoning body has

determined to be inherent in the use.” Petitioners acknowledge, however, that the Board

considered “noise, dust, fumes, odors, lighting, vibrations, hazards or other physical

conditions” as “potential adverse impacts.”

       In contrast, Donaldson argues that the Board properly considered the adverse impact

of the proposed funeral home, including evaluation of: (1) the noise, dust, odors, lighting,

vibrations, and fumes; (2) the adverse environmental impact; (3) the adverse impact related

to cultural sensitivities; (4) the adverse impact related to structures, walls, and fences; (5)

the adverse impact related to parking areas, loading areas, driveways, and refuse areas; and

(6) the adverse traffic impacts. See HCZR §131.B.

       Donaldson also contends that Mills was not intended to create a formulaic approach

that required the Board to first identify all of the adverse impacts generally associated with

a funeral home and then systematically deconstruct or refute such adverse impacts to arrive

at the Board’s ultimate conclusion. Instead, Donaldson argues the Court’s holding in Mills

was based on its assessment that the zoning board’s conclusions “were insufficient because

it merely presented conclusions without pointing to any evidentiary basis.” 200 Md. App.

at 236, 26 A.3d at 1048. Donaldson avers that the purpose behind requiring detailed

                                              23
findings of fact and conclusions of law in the decisions and orders of an administrative

agency is to permit a party to the proceedings “to be apprised of the facts relied upon by

the agency in reaching its decision” and to “permit meaningful judicial review of those

findings.” Harford County v. Earl E. Preston, Jr., 322 Md. 493, 505, 588 A.2d 772, 778

(1991).   Donaldson argues that ultimately, the test is whether the Board’s decision

regarding adverse impacts was carefully evaluated and sufficient to permit meaningful

judicial review, which it contends, the Board did. We agree.

      In Schultz, we recognized that in designating a conditional use, the local legislature

“considers the variety of possible uses available, examines the impact of uses upon the

various purposes of the zoning ordinance, determines which uses are compatible with each

other and can share reciprocal benefits, and decides which uses will provide for

coordinated, adjusted, and harmonious development of the district.” Schultz, 291 Md. at

22, 432 A.2d at 1330. Based on this balancing process,

      when the legislative body determines that the beneficial purposes that certain
      uses serve outweigh their possible adverse effect, such uses are designated
      as permitted uses and may be developed even though a particular permitted
      use at the particular location proposed would have an adverse effect above
      and beyond that ordinarily associated with such uses.
                                      *      *      *
      When the legislative body determines that other uses are compatible with the
      permitted uses in a use district, but that the beneficial purposes such other
      uses serve do not outweigh their possible adverse effect, such uses are
      designated as conditional or special exception uses. Such uses cannot be
      developed if at the particular location proposed they have an adverse effect
      above and beyond that ordinarily associated with such uses.

Id., 432 A.2d at 1330-31 (citations omitted); see also Loyola Coll. in Md., 406 Md. at 106,

956 A.2d at 197. Additionally, in Sawyer, the Court of Special Appeals concluded that


                                            24
       The presumption that the general welfare is promoted by allowing funeral
       homes in a residential use district, notwithstanding their inherent depressing
       effects, cannot be overcome unless there are strong and substantial existing
       facts or circumstances showing that the particularized proposed use has
       detrimental effects above and beyond the inherent ones ordinarily associated
       with such uses[.]

23 Md. App. at 624-25, 329 A.2d at 724. The Sawyer Court also observed that:

       [A]n undertaking business has an inherent depressing and disturbing
       psychological effect which may adversely affect persons residing in the
       immediate neighborhood in the enjoyment of their homes and which may
       lessen the values thereof. Indeed, it is precisely because of such inherent
       deleterious effects that the action of a local legislature in prohibiting such
       uses in a given zone or zones will be regarded as promoting the general
       welfare and as constitutionally sound.

Id.

       Because the Howard County Council, in their capacity as a legislative body, already

undertook an assessment of the adverse effects inherent in a funeral home, and determined

that a funeral home is sufficiently compatible with the permitted uses in the RR-DEO zone

to authorize it as a conditional use, subject to the requirements contained in HCZR §131.B

and §131.N.22, it was not necessary for the Board to specify what adverse effects were

inherent in a funeral home before approving the Revised Plan.16


       16
            Further reinforcing this position, the Board concluded in its Decision and Order
that

       Evidence was produced before the Board indicating that legislation had been
       proposed to remove the funeral home and mortuary conditional use from the
       RR-DEO zoning district. [The Board] and DPZ, however, recommended
       against such removal, and the legislation was not enacted. These actions by
       agencies charged with planning responsibilities for the County confirm that
       funeral homes and mortuaries are important in the County’s RR-DEO zoning
       district and are consistent with the policy goals of the General Plan.
                                                                 (continued . . .)
                                              25
       In Mills, the Court of Special Appeals reversed a zoning board’s approval of the

special exception because the Court concluded the board “made conclusions that were not

supported by sufficient factual predicate and analysis.” The Court noted that

       the Zoning Board did not address the adverse effects of storing contractor's
       equipment, nor did it address how appellants' storage of paving equipment
       would be different. The Zoning Board should have fleshed out any adverse
       effects appellants' use would have had on the neighborhood, and determined
       whether those effects were above and beyond those inherently associated
       with storing paving equipment. The Zoning Board, moreover, did not discuss
       the neighborhood, provide an in depth analysis of the effect storing paving
       equipment would have on the neighborhood, or anything else when it
       concluded that the proposed use was of low intensity and compatible with
       the neighborhood. Likewise, the Zoning Board merely stated, without
       support, that there was no evidence in support of the notion that the
       “proposed use was incompatible with the neighborhood; disruptive of
       neighbors' quiet enjoyment of their properties; detrimental to surrounding
       property values; generative of excessive odors, dust, gas, smoke, fumes,
       vibrations, or glare; generative of traffic that would exceed the capacity of
       existing infrastructure; or that the proposal was inappropriate use of land or
       structure.”

200 Md. App. at 239, 24 A.3d at 1049-50. As discussed more fully, infra, the Board

presented sufficient factual findings in its Decision and Order to support its conclusion that

the proposed funeral home would not present any adverse impact above and beyond those

effects inherently associated with a funeral home, irrespective of its location. The Court’s

decision in Mills regarding adverse effects is therefore inapposite and has no bearing on

our decision.


(. . . continued)

Thus, the record reflects our determination that the Howard County Council has weighed
the inherent adverse effects of funeral homes against permitted uses in the RR-DEO zone
and determined that the adverse impacts are sufficiently compatible with the permitted uses
to continue to allow funeral homes as a conditional use.
                                             26
          B. Asian Community’s Cultural Aversion to the Death Industry

       The third question presented for our review asks whether the Board satisfied the

Schultz “adverse effects” test “when it approved the [f]uneral [h]ome in spite of the

surrounding Asian community’s deep-seated cultural aversion to the death industry[.]”

Petitioners argue that “a [f]uneral [h]ome use will have an atypically adverse, disruptive

effect on the health, safety and welfare of the residential community because of its Asian

residents’ strong cultural aversion to the death industry.” Petitioners also contend that the

Board erred in concluding that HCZR §131.B allowed the Hearing Authority to only

consider “physical conditions” because, in Petitioners’ view, HCZR §131.B.2.a’s required

considerations of “noise, dust, fumes, odors, lighting, vibrations, hazards or other physical

conditions” are the minimum considerations the Board must address in approving or

denying a conditional use, not the maximum. Because Petitioners interpret the enumerated

considerations contained in HCZR §131.B.2.a to constitute a minimum set of

considerations, they argue the Board “erroneously discounted the cultural sensitivity issue

as ‘not a physical condition’ and therefore not an adverse effect to be considered.” In

further support of their view, Petitioners also note that HCZR §131.A states that “particular

uses in particular locations may have characteristics or impacts that are not typical.”

Petitioners contend that the Hearing Authority cannot address atypical “characteristics or

impacts” if it limits its inquiry to the boilerplate “physical” considerations enumerated in

HCZR §131.B.2.a.

       Petitioners also rely on language in HCZR §100.A, stating that the legislative intent

of the HCZR is to “preserv[e] and promot[e] the health, safety, and welfare of the

                                             27
community.” Petitioners argue that health is not solely impacted by physical conditions,

and that the “extraordinary adverse effect on the mental health of the Asian community not

only may be considered, but must be considered in light of the testimony and evidence

before the Board.” Petitioners aver the Board should have compared the adverse effects of

the funeral home at the proposed location with the ordinary or inherent effects of a funeral

home, including the depressive effects acknowledged in Sawyer.

       Donaldson and the Board both argue that because cultural sensitivities are not a

“physical condition”, it would be impossible for Donaldson to prove the proposed funeral

home would not offend a particular person or group of people. Donaldson contends that

Petitioners’ view would require it to somehow know about and consider the “heightened,

extraordinary hypersensitivities of nearby residents, even though Donaldson (and any other

conditional use applicant) would never be able to prove that a particular use would not

offend a particular person or group of people, who … claim a heightened aversion to such

use.” Donaldson also argues it is unaware of any Maryland case addressing whether a

resident’s subjective hypersensitivity is a permissible factor to consider as part of the

Schultz test.

       Donaldson analogizes the issue at bar to the law of nuisance,17 arguing that, like in

the law of nuisance, an objective standard should be applied to the Schultz test because it


       17
         Donaldson cites the United States Supreme Court case Village of Euclid v. Ambler
Realty Co., 272 U.S. 365, 47 S. Ct. 114 (1926), where the Supreme Court expressly called
for consultation to nuisance law when helpful to understand the scope of the police power
underlying zoning laws:
                                                                    (continued . . .)

                                            28
would allow the conditional use applicant, in evaluating a particular property, “to

determine whether those normal effects might be above and beyond those ordinarily

associated with the use and to mitigate any such effects to the fullest extent possible.”

Donaldson contends that if a subjective requirement – like cultural sensitivity – was

applicable, a conditional use applicant would not be able, and cannot be expected, to plan

for and mitigate impacts that might arise due to a property owner’s unknowable

hypersensitivities.

       The Board and Donaldson also argue that, even if cultural sensitivities were a valid

consideration pursuant to the Schultz “adverse effects” test, the Board properly concluded

that under the “totality of the evidence,” the proposed use will not create an adverse impact

on vicinal properties above and beyond those ordinarily associated with a funeral home.

Donaldson acknowledges that testimony was presented regarding the cultural aversion to




(. . . continued)

       The ordinance now under review, and all similar laws and regulations, must
       find their justification in some aspect of the police power, asserted for the
       public welfare. The line which in this field separates the legitimate from the
       illegitimate assumption of power is not capable of precise delimitation. It
       varies with circumstances and conditions. A regulatory zoning ordinance,
       which would be clearly valid as applied to the great cities, might be clearly
       invalid as applied to rural communities. In solving doubts, the maxim [sic
       utere tuo ut alienum non laedas], which lies at the foundation of so much of
       the common law of nuisances, ordinarily will furnish a fairly helpful clew.
       And the law of nuisances, likewise, may be consulted, not for the purpose of
       controlling, but for the helpful aid of its analogies in the process of
       ascertaining the scope of, the power.

Id. at 387-88, 47 S. Ct. at 118; see also Ray v. Mayor of Baltimore, 430 Md. 74, 82, 94, 59
A.3d 545, 549, 557 (2013) (noting the law of nuisance “is the historical roots of zoning[.]”).
                                             29
the death industry by some members of the Asian community, but argues it presented ample

rebuttal testimony, and notes the Board’s Decision and Order contained factual findings

that were derived from testimony produced by both Donaldson and the Petitioners.

Donaldson and the Board contend that while Petitioners may disagree with how the Board

weighed the evidence and reached its conclusion, the evidence presented by Donaldson

was sufficient to support the Board’s conclusion that the proposed use would not adversely

affect vicinal properties.

       We ordinarily give an administrative agency’s interpretation and application of the

statute which the agency administers considerable weight. See Banks, 354 Md. at 69, 729

A.2d at 381. As noted, supra, HCZR §131.B.2.a states

       2. The proposed use at the proposed location will not have adverse effects
          on vicinal properties above and beyond those ordinarily associated with
          such uses. In evaluating the plan under this standard, the Hearing
          Authority shall consider whether:

           a. The impact of adverse effects such as noise, dust, fumes, odors,
              lighting, vibrations, hazards or other physical conditions will be
              greater at the subject site than it would generally be elsewhere in the
              zone or applicable other zones.

In the case at bar, the Board concluded in its Decision and Order that

       the cultural sensitivities testified to by various [Petitioners] is not a “physical
       condition” to be considered pursuant to [HCZR] Section 131.B.2.a. Even if
       it were a relevant consideration, the Board considered the totality of the
       evidence presented in this case and is not persuaded that the proposed use
       will create an adverse cultural impact on vicinal properties or that such
       impact will be above and beyond those ordinarily associated with funeral
       home and mortuary uses in the RR-DEO zoning district.

We conclude that the Board did not err in determining that HCZR §131.B, incorporating

the Schultz “adverse effects” test, only required it to consider the enumerated

                                               30
considerations contained in the regulation because the plain language of the regulation

supports that finding and we will defer to the Board’s interpretation of its own regulation.

See Banks, 354 Md. at 69, 729 A.2d at 381. We further conclude that because the Schultz

“adverse effects” test exists within a county’s regulatory scheme governing conditional

uses, Petitioners were required to demonstrate a substantial nexus between their assertion

of a “cultural aversion to the death industry” and the enumerated considerations in HCZR

§131.B.2.a. of “noise, dust, fumes, odors, lighting, vibrations, hazards or other physical

conditions.” Because the community members failed to present substantial evidence

connecting their “cultural sensitivities” to any of the enumerated conditions contained in

HCZR §131.B.2.a, 18 we conclude the Board did not err.


       18
          The record reflects that multiple community members testified regarding their
cultural aversions to the proposed funeral home. For example, Peter Li shared a story about
Confucius, told to him as a child, whereby:

       Confucius’ mother relocate[ed Confucius] three times. So first his family
       lived next to a butcher store. And the young Confucius picked up very
       quickly all the skill set for a butcher. And the mother noticed his narrow focus
       on things that violent, so immediately moved the family to another location,
       this time next to a funeral home. And the young Confucius now became
       fascinated with playing the sad music and mimicking the weeping and
       crying. One thing I do want to share with the Board member here is that
       Chinese…when Chinese go to funeral, they are actually encouraged to
       express their emotion openly. So you do see a lot of crying and weeping in
       the ceremony like that. So it’s somewhat different. All we hear is more sad,
       calm, but you don’t really see the open bursts of emotion. So when…when
       the mother noticed that young Confucius became fascinated with playing the
       sad music and all that weeping and all that, the mother moved the family
       away again because she doesn’t really want the son to have that depressing
       aspect of the nature. And this time they moved right next to a well respected
       school. And then after moving, the young man now basically lost the focus
       on the violence or deaths or depressing nature of side of it and got very deeply
                                                                  (continued . . . )
                                             31
(. . . continued)

       into academic learning and family basically after that stay. And we all know
       now that Confucius is revered for his teaching on family value, education,
       and giving back to society. Many of our Asian people here in opposition to
       proposed funeral home have moved to this area for this sense of community
       and the environment that allows our children to focus on positives like
       education and then to avoid the negatives we associate with end of the life.

Marianne Lee testified that,

       I think the main reason I’ve already stated and the Board has already heard
       which is really significant fact personally for me and having spoken with
       other of my Asian neighbors is that you just, I personally would not want to
       live near a funeral home. And it has to do with a cultural reasoning.
       I came here when I was six years old and my husband was born here. But we
       both grew up in the Korean American tradition and have assimilated here but
       yet maintained traditions with one of them being that you don’t live near a
       funeral home, a cemetery or things related to death. And I don’t want to bore
       the Board but I do want to somewhat, I guess, shed light on the issue as to
       why there’s such a big brouhaha in the Asian community about funeral
       homes which predates, well just the historical, particularly with the Korean
       Community, the Buddhist history.
       That within your body you have a soul and a spirit and when you die the
       spirit exits. And that there is good and bad spirits and the bad spirits will then
       haunt the adjoining properties or properties further down. And so therefore
       in Korea there are no funeral homes, there are no cemeteries in any residential
       areas. In fact, those of my family members who are Korean are either
       cremated and their ashes are thrown in the mountain or the ocean. Or they
       are buried in a further site, generally in the countryside or in mountains.
       And similarly that tradition has been carried over. And having talked with
       my neighbors I think this is pretty much the similar reasoning for the Chinese
       Community and the Indian Community. I think the Chinese Community
       describes it as a feng shui. And the Indian Community is something called
       vastu which is essentially that a bad omen, that bad luck, well I don’t want
       to say luck, but a bad omen, that a bad thing would happen to you.
                                                                  (continued . . .)

                                              32
(. . . continued)
Shun Lu explained to the Board that

       We are more sensitive to this because we feel very sad and depressed if we
       see like dead person and funeral home and we just don’t live close to a funeral
       home, and this is something we cannot fix. We cannot handle. So, that’s why
       a lot of people here and a lot of people from the Asian population have
       suffered from depression.
                                        *       *      *
       From, you know, ever since our childhood and, you know, we just, you know,
       feel our family and – we just cannot live close to a funeral home in our
       culture. We feel it’s bad luck to be so close to a funeral home. And our culture
       emphasize balance. You do not put a funeral home right amid this residential
       areas that mingle with so many people’s daily life. And we feel that’s not
       proper.

Grace Chi stated that,

       Every time since then I pass a funeral home it remind me of my father and
       my grandma. It bring back the unintelligible. It’s unbearable.
       If the facility is allowed to be built across from my backyard it will be a
       constant reminder of the deaths of my father and my grandma and all sinners.
       My bedroom, kitchen, breakfast room, family room, study, sunroom, all face
       that proposed site of the funeral home.
       In addition, if I am in the backyard I will not only see people coming to that
       facility, I will also hear them. I have no objection to them because I know
       they have lost their loved one. And I can fully relate to them and their feeling.
       It is so painful to say the final goodbye.
       How am I going to enjoy even my back yard or my house. I and my husband,
       we are both first generation immigrants. We just invested all our life saving,
       working hard in the United States, to purchase the current home without
       knowing Donaldson’s plan. We like Clarksville because of the beautiful rural
       surrounding. And we would like to retire there. It is our American dream.
       However, for all the reasons I just mentioned our dream will be ruined.
                                       *      *       *

                                              33
       Additionally, as discussed supra, the Howard County Council, in approving funeral

homes as a conditional use, already balanced the impact a funeral home would have on the

general welfare and whether the use was compatible with the permitted uses in the RR-

DEO zone. See Loyola Coll. in Md., 406 Md. at 106, 956 A.2d at 198; Schultz, 291 Md. at

11, 432 A.2d at 1325. The Board was not required, therefore, to consider the language

contained in HCZR §100.A, unless Petitioners presented evidence of a unique adverse

effect to a “physical condition[,]” which they did not do.

       Accordingly, we conclude that because the community members did not provide a

substantial nexus between their “cultural aversion to the death industry” and the

enumerated considerations the Board was required to consider in HCZR §131.B.2.a, the

Board did not err in concluding that the Revised Plan would not “create an adverse cultural

impact on vicinal properties or that such impact will be above and beyond those ordinarily

associated with funeral home and mortuary uses in the RR-DEO zoning district.”

          C. Removal of Natural Forest from Tier II Stream to Accommodate
             Funeral Home Construction

       Finally, the fourth question presented for our review asks whether the Board

satisfied the Schultz “adverse effects” test “when it approved the removal of a natural forest

along a Tier II stream to accommodate construction of the [f]uneral [h]ome[.]” Petitioners

argue the Board erroneously approved the Revised Plan even though, according to

Petitioners, the Revised Plan would remove a significant swath of the Property’s naturally

wooded riparian buffer. In support of its allegation that the Revised Plan calls for

deforestation, Petitioners note that the Revised Plan shows fifty feet of natural forest on


                                             34
the western edge of the Property, whereas the preexisting naturally forested stream buffer

shown in Donaldson’s aerial map showed a width of 100 feet or more.19 Petitioners aver

the Board never acknowledged that the Revised Plan contemplated the removal of natural

forest from the riparian buffer in its Decision and Order.

       As both the Board and Donaldson argue, Petitioners’ allegation is without merit. In

its Decision and Order, the Board noted that “Mr. Vogel testified that the purpose of the

100 foot buffer was to protect the stream[;]” and Mr. Burchick testified that “the stream

buffer would be 100 feet from the unnamed tributary located at the northwest corner of the

Property.” Based on this testimony, the Board concluded that

       the Plan complies with all legally imposed stream buffer requirements.
       [Petitioners] presented no credible testimony that the stream buffer would be
       increased, or that adverse impacts would occur to the stream irrespective of
       the Petitioner’s adherence to the legally imposed buffer. [Donaldson’s]
       witnesses, on the other hand, testified that the proposed use as shown on the
       Plan would not result in adverse impacts on the stream.




       19
         The Board posits that the basis for Petitioners’ allegation is a misreading of the
aerial map, which only shows legally defined “natural forest” not all the trees that are on
the Property. Mr. Burchick testified that

       The legal definition of a forest is that you have to have 100 trees per acre ….
       We never had to have 100 trees per acre…. So for the purposes of a forest
       stand delineation, we never had a forest. We did have specimen trees that
       were 30 inches and larger but we didn’t have canopy closure and we never
       met the criteria …. Most of the trees there are ornamental, not native trees,
       that were part of the previous homeowner’s landscape.

The Board contends the aerial map did not show additional trees on the Property because
those trees were not part of the natural forest, but their exclusion did not mean Donaldson
intended to remove such trees or encroach on the 100-foot buffer.
                                             35
Nothing in the record reflects that Donaldson proposed to clear fifty feet of forested stream

buffer in order to develop the funeral home. Because there is no indication from the record

that Donaldson intends to remove trees from the stream buffer, Petitioners allegations that

the Board failed to consider such action is without merit.

                                     CONCLUSION

       In summary, we hold that the Board properly analyzed Donaldson’s Revised Plan

pursuant to the specific statutory requirements contained in HCZR §131.B and §131.N.22

and was not required to consider the standards contained in the more general regulation

HCZR §130.C. We also hold that the Schultz v. Pritts “adverse effects” test does not

require the Board to initially determine what the inherent or ordinary adverse effects in a

conditional use are because those adverse effects were previously identified and weighed

by the local legislature in deciding whether the use is compatible with other permitted uses

within a given zone.

       We also hold that the Board properly concluded that the evidence of “cultural

sensitivit[y]” was not sufficient relative to a denial of Donaldson’s conditional use because

the testimony provided by several members of the Asian community, explaining their

“cultural aversion to the death industry[,]” failed to provide a substantial nexus between

their “cultural sensitivities” and the conditions the Board was required to consider in

deciding to grant or deny a conditional use. See HCZR §131.B. Absent a substantial nexus

between the community members’ assertion of a “cultural aversion to the death industry”

and the enumerated considerations the Board was required to consider in HCZR §131.B,

the Board did not err in concluding that the Revised Plan would not “create an adverse

                                             36
cultural impact on vicinal properties or that such impact will be above and beyond those

ordinarily associated with funeral home and mortuary uses in the RR-DEO zoning district.”

Finally, we conclude there is no merit to Petitioners’ argument that the Board ignored

Donaldson’s alleged intent to remove fifty feet of trees from the stream buffer because

there is no evidence Donaldson proposed to do so, and substantial evidence in the record

supports the Board’s conclusion that the Revised Plan contemplates a 100-foot stream

buffer in compliance with State requirements.

                                                      JUDGMENT OF THE COURT
                                                      OF SPECIAL APPEALS IS
                                                      AFFIRMED. COSTS TO BE
                                                      PAID BY PETITIONERS.




                                           37
Circuit Court for Howard County
Case No. 13-C-13-095806

Argued: March 6, 2017
                                        IN THE COURT OF APPEALS

                                             OF MARYLAND

                                                  No. 70

                                            September Term, 2016
                                  ______________________________________

                                  CLARKSVILLE RESIDENTS AGAINST
                                  MORTUARY DEFENSE FUND, INC. et al.

                                                     v.

                                      DONALDSON PROPERTIES et al.
                                  ______________________________________

                                            Barbera, C.J.
                                            Greene
                                            Adkins
                                            McDonald
                                            Watts
                                            Hotten
                                            Getty,

                                                  JJ.
                                  ______________________________________

                                        Concurring Opinion by Watts, J.
                                  ______________________________________

                                            Filed: June 22, 2017
       Respectfully, I concur. I am in accord with the outcome reached by the majority

opinion. I write separately, however, to explain my reasons for agreeing that an impact on

a community’s cultural sensitivities may be considered under Howard County Zoning

Regulation (“HCZR”) (2012) § 131.B.2.a.1 I agree with the majority opinion’s discussion

on cultural sensitivities, see Maj. Slip Op. at 27-34, and its conclusion that

       because the community members did not provide a substantial nexus
       between their “cultural aversion to the death industry” and the enumerated
       considerations the Board was required to consider in HCZR §131.B.2.a, the
       Board did not err in concluding that the Revised Plan would not “create an
       adverse cultural impact on vicinal properties or that such impact will be
       above and beyond those ordinarily associated with funeral home and
       mortuary uses in the RR-DEO zoning district.”

Maj. Slip Op. at 34. In other words, I agree with the Majority’s holding, but I write

separately to describe, from my perspective, the “substantial nexus” necessary to have an

alleged impact on cultural sensitivities considered under HCZR (2012) § 131.B.2.a.

       I would hold that, under a plain reading of HCZR (2012) § 131.B.2.a, if the impact

of adverse effects such as noise, dust, fumes, odors, lighting, vibrations, hazards or other

physical conditions—i.e., the impact of adverse effects of the type identified in HCZR

(2012) § 131.B.2.a—bears on a particular community’s cultural sensitivities and the impact

of those adverse effects will be greater at the subject site than it generally would be

elsewhere due to the community’s cultural sensitivities then the Hearing Authority must



       1
        As the majority opinion notes, in 2013, the Howard County Council adopted the
current version of the HCZR. See Maj. Slip Op. at 9 n.11. As a result of revisions, what
was HCZR (2012) § 131.B.2.a is now HCZR § 131.B.3.a, which is substantively identical
to the prior version of the regulation. However, because the Board considered the Revised
Plan in 2012, I, like the majority opinion, will refer to the HCZR as it existed at that time.
consider the community’s cultural sensitivities in determining whether to permit the

proposed conditional use.      In other words, where, due to a community’s cultural

sensitivities, the impact of adverse effects of factors such as noise, fumes, et cetera, is

greater at the subject site than it generally would be elsewhere, the Hearing Authority may

not discard the impact on the community’s cultural sensitivities in determining whether the

proposed use will have an adverse effect on vicinal properties above those ordinarily

associated with such uses.

       HCZR (2012) § 131.B set forth the general standards required for approval of a

conditional use and stated, among other things, the following:

       The Hearing Authority shall have the power to permit conditional uses,
       provided the following general standards are met:

       ...

       2. The proposed use at the proposed location will not have adverse effects on
       vicinal properties above and beyond those ordinarily associated with such
       uses. In evaluating the plan under this standard, the Hearing Authority shall
       consider whether:

              a. The impact of adverse effects such as noise, dust, fumes,
              odors, lighting, vibrations, hazards or other physical conditions
              will be greater at the subject site than it would generally be
              elsewhere in the zone or applicable other zones.

The plain language of HCZR (2012) § 131.B.2.a requires the Hearing Authority to consider

the impact of adverse effects and whether the adverse effects would be above and beyond

those ordinarily associated with the proposed use, i.e., a conditional use.

       Significantly, the question before the Court is not whether cultural sensitivities is

one of the factors or conditions to be considered under HCZR (2012) § 131.B.2.a. Stated



                                            -2-
otherwise, the question is not whether cultural sensitivities is an identified or proper factor

for consideration—i.e., an adverse effect in and of itself—akin to noise, dust, fumes, odors,

lighting, vibrations, hazards, and other physical conditions. Rather, the question is whether

the impact of factors such as noise, dust, fumes, odors, lighting, vibrations, hazards, or

other physical conditions will have an adverse effect on vicinal properties above and

beyond those ordinarily associated with the proposed conditional use. This includes

consideration of whether an adverse impact is greater due to cultural sensitivities where

such evidence is presented before the Hearing Authority.

       HCZR (2012) § 131.B.2.a does not limit the Hearing Authority to merely

concluding or determining whether there will be an adverse effect of a physical type.

Indeed, it is evident that HCZR (2012) § 131.B.2.a’s provision that the “impact of adverse

effects” be considered is not limited to simply considering whether there is noise or not, or

whether there are fumes or not. Instead, consideration of the “impact of adverse effects”

must be taken into account. Under a plain reading of HCZR (2012) § 131.B.2.a, if the

impact of adverse effects such as noise or fumes— i.e., the type of adverse effects identified

in HCZR (2012) § 131.B.2.a—bears on a particular community’s cultural sensitivities and

the impact will be greater at the subject site due to those sensitivities, then the Hearing

Authority must consider the impact on the community’s cultural sensitivities in

determining whether to permit the proposed conditional use. Importantly, holding as much

would not preclude the Hearing Authority from considering the impact of physical

conditions on vicinal properties or otherwise limit or expand what the Hearing Authority

may consider as an impact.


                                             -3-
       In this case, in agreement with the Majority, I would conclude that Petitioners did

not present evidence of repercussions to their cultural sensitivities in accord with HCZR

(2012) § 131.B.2.a because they failed to tie the alleged affront to their cultural sensitivities

to the impact of adverse effects such as noise, dust, fumes, odors, lighting, vibrations,

hazards or other physical conditions. Here, as the majority opinion recounts, some

members of the community testified generally about the deep-seated cultural aversion to

the death industry that certain Asian cultures have and that they generally were opposed to

having a funeral home located so close to their residences. See Maj. Slip Op. at 31-33 n.18.

Those community members, however, failed to provide any indication that untoward

noises, dust, fumes, odors, lighting, vibrations, hazards, or other physical conditions would

have any consequence at all to their cultural sensitivities, let alone a greater impact at the

subject site due to their cultural sensitivities such that the Hearing Authority should have

considered as much when determining whether to permit the conditional use. For example,

had the community members testified that their cultural sensitivities would be impacted

due to the circumstance that they would be able to detect untoward odors emanating from

the funeral home, and that the impact at the subject site was greater than it would be

elsewhere, then the Hearing Authority would necessarily have needed to consider such an

impact under HCZR (2012) § 131.B.2.a. However, as stated, the community members in

this case testified only to a general opposition and dislike to residing near a funeral home.

       Accordingly, I agree with the majority opinion’s discussion on cultural sensitivities,

see Maj. Slip Op. at 27-34, and its determination that the community members did not

provide a substantial nexus between their “cultural aversion to the death industry” and the


                                              -4-
enumerated considerations the Board was required to consider in HCZR §131.B.2.a. Maj.

Slip Op. at 34. I write separately to define, from my view, the “substantial nexus” required

for an alleged impact on cultural sensitivities to be considered under HCZR (2012) §

131.B.2.a.

       For the above reasons, respectfully, I concur.




                                           -5-